NEWMAN, District Judge,
(concurring.) In concurring in the conclusion of Justice Lamar that this case must he remanded I desire simply to say that in the case of Haire v. Railroad Co., 57 Fed. Rep. 321, I held, with concurrence of Circuit Judge Pardee, in a case of removal on the ground of prejudice and local influence, where there were three defendants, that the fact that two of the defendants were citizens and residents of this state and district would not prevent removal of the case to the circuit court of the United States by the nonresident defendant. The decision in that case was based especially and particularly on the words “any defendant” in the fourth clause of section 2 of the act of 1887. I do not understand the question there decided to he involved here. I concur in the decision in this case.